J-S57017-16


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA,                   IN THE SUPERIOR COURT OF
                                                      PENNSYLVANIA
                            Appellee

                       v.

JAMES LAWRENCE,

                            Appellant               No. 1760 WDA 2015


             Appeal from the Judgment of Sentence June 24, 2015
               In the Court of Common Pleas of Allegheny County
              Criminal Division at No(s): CP-02-CR-0014084-2013


BEFORE: FORD ELLIOTT, P.J.E., SHOGAN and STRASSBURGER,* JJ.

MEMORANDUM BY SHOGAN, J.:                      FILED SEPTEMBER 12, 2016

       Appellant, James Lawrence, appeals from the judgment of sentence

entered on June 24, 2015, in the Allegheny County Court of Common Pleas.

We affirm.

       The trial court set forth the relevant facts and procedural history of

this matter as follows:

              On February 27, 2013, Appellant was at Summer Kurley’s
       residence in the Sheraden section of the City of Pittsburgh with
       Jerrick Lane-Bryant, Dorian Peebles, and Devontay McFadden.
       (T.T. 142).6 Appellant and Kurley were in a romantic relationship
       at the time. Kurley allowed Appellant to use her vehicle, and
       Lane-Bryant typically drove Appellant. (T.T. 143, 247-248). That
       evening, Appellant received a phone call, and consequently told
       Lane-Bryant that he needed a ride. (T.T. 143).

____________________________________________


*
    Retired Senior Judge assigned to the Superior Court.
J-S57017-16


          6
            The designation “T.T.” followed by numerals refers
          to Trial Transcript, June 1-4, 2015.

           Lane-Bryant used Kurley’s vehicle to drive Appellant,
     Peebles, and McFadden to Red’s Bar in the Allentown section of
     the City of Pittsburgh. At approximately 11:45 P.M. Lane-Bryant
     parked the vehicle on Warrington Avenue near the entrance to
     Red’s Bar. (T.T. 41, 144). Appellant and Peebles were each
     carrying their own [.]40 caliber firearm, but Red’s Bar had
     security guards at the entrance checking for weapons. Appellant
     concealed his firearm on his person by hiding it inside his
     underwear. Peebles left his firearm in the vehicle. (T.T. 83, 144-
     145, 192). Lane-Bryant locked the vehicle and returned the keys
     to Appellant, and the group walked to Red’s Bar. The group
     passed through security as Appellant’s concealed firearm was
     not detected. (T.T. 145-146).

           The group ordered drinks, and then proceeded to the
     upstairs section of Red’s Bar. Appellant and Peebles went to the
     bar, while McFadden and Lane-Bryant went to a separate area
     that had strippers performing. (T.T. 146-147). At approximately
     12:50 A.M., Lane-Bryant returned downstairs. Appellant,
     Peebles, and McFadden remained upstairs. (T.T. 147-148).7
          7
            The date changed to February 28, 2013, while the
          group was at Red’s Bar.

           Tiona Jackson, Nigel Pryer, and Chanel Pamplin were also
     at Red’s Bar that evening. Jackson and Pamplin sat at the bar,
     while Pryer walked around. At 1:25 A.M., Jackson, Pryer, and
     Pamplin left Red’s Bar and walked towards Jackson’s vehicle,
     which was parked nearby on Vincent Street - one block from the
     bar. Jackson and Pryer walked behind Pamplin. (T.T. 54-55, 57-
     58, 72, 93, 234-235, 241).

           Immediately after Jackson, Pryer, and Pamplin left,
     Appellant walked downstairs, followed by Peebles and McFadden.
     Appellant told Lane-Bryant, “yo, we’ve got to go.” (T.T. 148, 234
     -235). Lane-Bryant said he would leave after he finished his
     drink, but Appellant grabbed Lane-Bryant’s drink, handed him
     the keys, and pointedly told him, “No, we’ve got to go now.”
     (T.T. 148-149, 216). At 1:27 A.M. Appellant, Lane-Bryant,
     Peebles, and McFadden exited the bar and ran to Kurley’s
     vehicle. (T.T. 149, 214-216). They resumed their original seating

                                   -2-
J-S57017-16


     arrangement: Lane-Bryant in the driver’s seat, Appellant in the
     front passenger seat, Peebles in the rear right passenger seat,
     and McFadden in the rear left passenger seat. (T.T. 150).

           Appellant directed Lane-Bryant to drive past Red’s Bar,
     turn around in an alley, and proceed back onto Warrington
     Avenue. When the vehicle was at the intersection of Warrington
     Avenue and Vincent Street, Appellant told Lane-Bryant to stop
     the vehicle. (T.T. 59, 149-150, 276).

           Appellant turned around in his seat to Peebles and asked
     him, “Are you ready?” (T.T. 59, 150). Appellant and Peebles
     exited the vehicle with their firearms and ran onto Vincent Street
     where Jackson, Pryer, and Pamplin were walking. Appellant and
     Peebles both discharged their firearms at Jackson, Pryer, and
     Pamplin as the trio walked to their vehicle. (T.T. 58, 60, 62, 82-
     83, 149-150). A total of ten shots were fired by Appellant and
     Peebles. Jackson and Pryer were both struck and felled by the
     gunfire. Appellant and Peebles ran back to their vehicle and
     Appellant yelled at Lane-Bryant to “drive off.” (T.T. 60-61, 87,
     104, 151).

           Police and medics responded to the scene and attempted
     to provide aid to Jackson, but she was not breathing, and was
     pronounced dead on the scene. A gunshot wound to her left
     breast perforated her heart, diaphragm, and liver, causing
     extensive and fatal hemorrhaging. As a result of this gunshot
     wound, she went into shock, lost consciousness, and died within
     a few minutes. She suffered four additional gunshot wounds to
     the leg and buttocks. (T.T. 111, 113-120, 122[-]126).

           Pryer also suffered multiple gunshot wounds and could not
     move when medics arrived on scene. When officers attempted to
     speak with him, he kept repeating, “get me out of here.” (T.T.
     44, 52-53). Pryer was transported to the hospital and received
     medical care. Once he was stable, officers attempted to
     interview him, but he was not cooperative. Officers again
     returned to show him a photo array of suspects, but Pryer
     refused to look at the photo array. Pryer remained uncooperative
     and did not testify at trial. (T.T. 88-90, 93).

           As Lane-Bryant drove away from the shooting, surprised
     by what had just happened, he asked Appellant, “what the
     fuck?” (T.T. 151). Appellant responded, “Mind your business.

                                   -3-
J-S57017-16


      What you just seen, what just happened, don’t worry about that
      shit. You bring that conversation up and it’s going to be a
      problem.” (T.T. 151). The next day, Appellant again warned
      Lane-Bryant, “Yo, I’m telling you now, what went on last night,
      that shit, you know what I’m saying, don’t bring that up, don’t
      talk about it to anybody. Keep your fucking mouth shut and
      there won’t be a problem.” (T.T. 152-153).

            Approximately one month later, on March 30, 2013,
      Appellant used the same [.]40 caliber firearm in a separate fatal
      shooting in the Sheraden section of the City of Pittsburgh. (T.T.
      158, 171, 256, 320). Following that homicide, Appellant fled to
      Atlanta, Georgia. While in Atlanta, Appellant learned that Peebles
      was arrested for the February 28, 2013 shooting of Jackson and
      Pryer. From Atlanta, Appellant telephoned his girlfriend Kurley in
      Pittsburgh, and in that conversation told her that Peebles would
      not snitch on Appellant because they were both “wodi wodi,”
      meaning that they both shot at Jackson, Pryer, and Pamplin on
      February 28, 2013. (T.T. 252-253, 261, 267-274). Nonetheless,
      police were able to view the surveillance video from the bar and
      interview Pamplin, Lane-Bryant, and Kurley. As a result of their
      investigation, Appellant was identified as one of the shooters in
      the shooting of Jackson and Pryer. Appellant subsequently
      returned to Pittsburgh, and the Western Pennsylvania Fugitive
      Task Force of the U.S. Marshals Service located Appellant within
      Pittsburgh, and arrested him for the shooting of Jackson and
      Pryer, as well as the March 30, 2013 homicide in Sheraden. (T.T.
      231, 251, 281-282).

Trial Court Opinion, 4/20/16, at 4-8.

            On June 1, 2015, Appellant proceeded to a jury trial, at
      the conclusion of which Appellant was found guilty of first degree
      murder,    conspiracy    (first degree    murder),     conspiracy
      (aggravated assault), aggravated assault, carrying a firearm
      without a license, and recklessly endangering another person
      [(“REAP”)].

            On June 24, 2015, Appellant was sentenced by the Trial
      Court as follows:

            Count one: first degree murder - life imprisonment;




                                    -4-
J-S57017-16


             Count two: conspiracy (first degree murder) - six to twelve
       years incarceration to be served consecutive to the period of
       incarceration imposed at count one;

             Count three: aggravated assault - three to six years
       incarceration to be served consecutive to the period of
       incarceration imposed at count two;

             Count four: conspiracy (aggravated assault) - two to four
       years incarceration to be served consecutive to the period of
       incarceration imposed at count three;

             Count five: carrying a firearm without a license - two to
       four years incarceration to be served consecutive to the period of
       incarceration imposed at count four.[1]

             On June 30, 2015, Appellant filed a post sentence motion,
       requesting an additional thirty days to amend the post
       sentencing motions once the transcripts were received. On July
       7, 2015, the Trial Court granted Appellant’s request for an
       extension. On October 28, 2015, Appellant filed an amended
       post sentencing motion, which the Trial Court denied on October
       30, 2015.

Trial Court Opinion, 4/20/16, at 2-3.

       On November 6, 2015, Appellant filed a timely notice of appeal. While

the docket does not reflect an order directing Appellant to file a concise

statement of errors complained of on appeal pursuant to Pa.R.A.P. 1925(b),

Appellant filed a concise statement on November 12, 2015.         On April 20,

2016, the trial court filed an opinion addressing the claims Appellant raised.

       On appeal, Appellant presents the following issues for this Court’s

consideration:
____________________________________________


1
  No further penalty was imposed on the REAP conviction.            Sentencing
Order, 6/24/15, at unnumbered 1.



                                           -5-
J-S57017-16


      1. Did the trial court err in denying Appellant’s post[-]sentencing
      motions since the trial court erred in admitting highly prejudicial
      Pa.R.E. 404 (b) testimony, from several witnesses, regarding
      Appellant’s participation in the [March 30, 2013] “Party Bus”
      homicide at 12037-2013, since not only was the evidence not
      probative, but it was highly prejudicial to Appellant, thereby
      depriving him of a fair jury trial?

      2. Did the trial court err in denying Appellant’s post[-]sentencing
      motions since Appellant’s murder one, aggravated assault,
      criminal conspiracy, VUFA and REAP convictions were against the
      weight of the evidence since key Commonwealth witnesses
      Lane-Bryant and Kurley were incredible, unreliable & self-serving
      witnesses who only testified against Appellant so that they could
      avoid their own possible murder[-]one convictions and life
      without parole sentences?

Appellant’s Brief at 3 (full capitalization omitted).

      In Appellant’s first issue, he challenges the admissibility of evidence

regarding his participation in the March 30, 2013 shooting and avers that

said evidence was admitted in violation of Pa.R.E. 404(b). It is well settled

that the admissibility of evidence is left to the sound discretion of the trial

court, and we “will reverse the trial court’s decision only if the appellant

sustains the heavy burden to show that the trial court has abused its

discretion.” Commonwealth v. Brown, 134 A.3d 1097, 1105 (Pa. Super.

2016).    Additionally:

            It is not sufficient to persuade the appellate court
            that it might have reached a different conclusion; it
            is necessary to show an actual abuse of the
            discretionary power. An abuse of discretion will not
            be found based on a mere error of judgment, but
            rather exists where the court has reached a
            conclusion that overrides or misapplies the law, or
            where the judgment exercised is manifestly


                                       -6-
J-S57017-16


           unreasonable, or the result of partiality, prejudice,
           bias or ill-will.

Id. at 1105-1106 (citation omitted).

     Moreover, evidence of “other crimes, wrongs, or other acts” is

inadmissible to prove a defendant’s bad character or his propensity for

committing criminal acts. Pa.R.E. 404(b)(1); Commonwealth v. Kinard, 95
A.3d 279, 284 (Pa. Super. 2014) (en banc) (citation omitted).       However,

such evidence is admissible when it is relevant for another purpose,

including motive, opportunity, intent, preparation, plan, knowledge, identity,

or absence of mistake.    Id.; Pa.R.E. 404(b)(2).     Such evidence may be

admitted “only if the probative value of the evidence outweighs its potential

for unfair prejudice.” Kinard, 95 A.3d at 284; Pa.R.E. 404(b)(2).

     The trial court aptly addressed this issue as follows:

           Here, the firearm used by Appellant in the February 28,
     2013 shooting of Jackson and Pryer was also used by Appellant
     during a subsequent shooting on March 30, 2013. While the
     firearm itself was not recovered from this second shooting,
     Appellant was identified by eyewitnesses as shooting Steven Lee
     on March 30, 2013, with a firearm that matched the description
     of the firearm used in the shooting of Jackson and Pryer.
     Furthermore, shell casings from the March 30, 2013 Sheraden
     shooting and shell casings found at the scene of the February
     28, 2013 shooting matched each other and were discharged
     from the same [.]40 caliber firearm. (T.T. 82-83, 104, 160-166,
     171, 192, 254-256, 285-293, 303, 309-310, 319-321, 327-328).

           Thus, the evidence established that Appellant used the
     same firearm during both shootings, and the evidence regarding
     the second shooting was admissible to prove the identity of
     Appellant as one of the individuals who shot and killed Tiona
     Jackson. See Commonwealth v. Reid, 626 A.2d 118, 121 (Pa.
     1993) (evidence of second murder was admissible to prove

                                       -7-
J-S57017-16


      identity of defendant as shooter in the first murder where empty
      shell casings from the same weapon were found at both murder
      scenes, and defendant was identified as the shooter in the
      second murder). The Trial Court did not err in admitting this
      evidence for the limited purpose of identity. Furthermore,
      Appellant was not prejudiced by its admission as the Trial Court
      administered several jury instructions regarding the limited use
      of that evidence. (T.T. 171-172, 256, 288, 326, 446-447).

Trial Court Opinion, 4/20/16, at 10-11.         We agree with the trial court’s

analysis.

      It    is   axiomatic   that   most    relevant   evidence   is    prejudicial.

Commonwealth v. Patterson, 91 A.3d 55, 76 (Pa. 2014).                  The test for

excluding relevant evidence is whether the evidence is more prejudicial than

probative; i.e., the challenged evidence is “so prejudicial that it may inflame

the jury to make a decision based upon something other than the legal

propositions relevant to the case.”        Commonwealth v. Colon, 846 A.2d
747, 753 (Pa. Super. 2004). Indeed, the fact that the shell casings from the

February 28, 2013 shooting of Jackson and Pryer matched the shell casings

from the shooting that occurred on March 30, 2013, where Appellant was

identified as the shooter, was admissible to establish Appellant’s identity.

Reid, 626 A.2d at 120-121. Additionally, the record reflects that the trial

court instructed the jury as to the limited purpose for which the evidence

from the March 30, 2013 shooting could be considered.              N.T., 6/1/15-

6/4/15, at 446-447. After review, we discern no abuse of discretion in the

trial court’s ruling regarding the evidence from the March 30, 2013 shooting.




                                      -8-
J-S57017-16


      Next, Appellant argues that he is entitled to a new trial as his

convictions for first-degree murder, aggravated assault, criminal conspiracy,

VUFA, and REAP were against the weight of the evidence.                  Specifically,

Appellant avers that Commonwealth witnesses Lane-Bryant and Kurley were

not credible. Appellant’s Brief at 24. We conclude that no relief is due.

            An appellate court’s standard of review when presented
      with a weight of the evidence claim is distinct from the standard
      of review applied by the trial court:

                  Appellate review of a weight claim is a review
            of the exercise of discretion, not of the underlying
            question of whether the verdict is against the weight
            of the evidence. Because the trial judge has had the
            opportunity to hear and see the evidence presented,
            an appellate court will give the gravest consideration
            to the findings and reasons advanced by the trial
            judge when reviewing a trial court’s determination
            that the verdict is against the weight of the
            evidence. One of the least assailable reasons for
            granting or denying a new trial is the lower court’s
            conviction that the verdict was or was not against
            the weight of the evidence and that a new trial
            should be granted in the interest of justice.

Commonwealth v. Colon-Plaza, 136 A.3d 521, 529 (Pa. Super. 2016)

(citation omitted). An appellate court may not reverse a verdict unless it is

so   contrary   to    the   evidence   as   to   shock   one’s   sense   of   justice.

Commonwealth. v. Gonzalez, 109 A.3d 711, 723 (Pa. Super. 2015)

(citation omitted).

      The trial court provided the following analysis on Appellant’s challenge

to the weight of the evidence:




                                        -9-
J-S57017-16


     The fact finder is free to believe all, part, or none of the
     testimony offered in assessing the credibility of witnesses, and it
     is outside of the purview of the Superior Court’s review to rule
     on the credibility of witnesses. Commonwealth v. DeJesus[,] 860
A.2d 102, 107 (Pa. 2004); [Commonwealth v.] Trippett, 932
     A.2d [188] at 198-199. The Superior Court cannot substitute its
     judgment for that of the factfinder on issues of credibility.
     Commonwealth v. Brown, 71 A.3d 1009, 1014 (Pa. Super.
     2013).

           Here, the jury viewed a surveillance video from Red’s Bar,
     and heard testimony from Chanel Pamplin and Jerrick Lane-
     Bryant, as well as from Appellant’s alibi witness. The jury
     assessed the credibility of all of the witnesses and clearly found
     the Commonwealth witnesses credible. The combination of direct
     and circumstantial evidence presented during the trial
     established Appellant’s guilt beyond a reasonable doubt.

           Specifically, the evidence established that Appellant
     followed Pryer, Jackson, and Pamplin out of Red’s Bar. Appellant
     directed Lane-Bryant to drive towards Jackson, Pryer, and
     Pamplin as they walked on Vincent Street, and then directed him
     to stop the car. Appellant asked Peebles if he was ready before
     they exited the vehicle with their firearms, and the two shot
     multiple times at Pryer, Jackson, and Pamplin. Both Jackson and
     Pryer suffered multiple gunshot wounds. Jackson suffered a fatal
     gunshot wound to the heart, and died within minutes.
     Immediately after the shooting, Appellant and Peebles returned
     to the car and Appellant told Lane-Bryant to drive away.
     Appellant twice warned Lane-Bryant not to tell anyone about
     what happened. One month later, Appellant used the same
     firearm in a shooting in Sheraden. Appellant fled the state when
     he learned he was wanted for the Sheraden shooting. While on
     the run, Appellant told his girlfriend that Peebles would not
     snitch on him for the shooting of Jackson and Pryer because he
     and Peebles had both shot at them. (T.T. 44, 52-53, 58-62, 82-
     83, 87, 104, 111, 113-116, 120, 122, 126, 148-153, 158, 171,
     214-216, 234-235, 252-253, 256, 261, 267-274, 276, 320).

           The Trial Court properly denied the motion for new trial as
     the verdict was not against the weight of the evidence. See [Trial
     Court Opinion, 4/20/16, at] 4-9. See Commonwealth v. Wright,
     865 A.2d 894, 910-911, 915-916 (Pa. Super. 2004) (verdict not
     against the weight of the evidence where defendant’s co-

                                   - 10 -
J-S57017-16


        perpetrator testified at trial regarding the shooting and the types
        of weapons used); see also Trippett, 932 A.2d at 198-199 (it is
        outside the purview of the Superior Court’s review to rule on the
        credibility of witnesses).

              Appellant’s claim is without merit.

Trial Court Opinion, 4/20/16, at 12-13.

        We discern no error in the trial courts’ analysis and conclusion as there

was ample evidence supporting Appellant’s convictions, and the credibility

determinations were solely within the purview of the jury.                Appellant

characterizes the Commonwealth’s witnesses’ testimony as incredible2 and

essentially asks this Court to reassess the credibility of the witnesses.

However, it is well settled that we cannot substitute our judgment for that of

the factfinder. Commonwealth v. Manley, 985 A.2d 256, 262 (Pa. Super.

2009). As noted above, the jury was free to believe some, all, or none of

the testimony presented at trial, and after review, we conclude that the

verdict in this case is not so contrary to the evidence as to shock one’s sense

of justice.   Gonzalez, 109 A.3d at 723.           Thus, we conclude that the trial

court did not abuse its discretion in denying Appellant’s motion for a new

trial based on the weight of the evidence.

        For the reasons set forth above, we find that Appellant is entitled to no

relief. Accordingly, we affirm Appellant’s judgment of sentence.

        Judgment of sentence affirmed.
____________________________________________


2
    Appellant’s Brief at 27-28.



                                          - 11 -
J-S57017-16


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 9/12/2016




                          - 12 -